


110 HR 3814 IH: Nuclear Gold Standard Act of

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3814
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a gold standard for the
		  security of nuclear materials worldwide, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Gold Standard Act of
			 2008.
		2.Global alliance
			 against nuclear terrorismThe
			 Secretary of Energy, the Secretary of State, and the Secretary of Defense shall
			 develop a framework to create a new global alliance against nuclear terrorism
			 that would incorporate the gold standard for the security of
			 nuclear materials developed under section 3.
		3.Secretary of
			 Energy cooperation with Russian counterpart to develop gold
			 standard for security of nuclear materials worldwideThe Secretary of Energy shall work with the
			 Secretary’s counterpart in Russia to develop a formal set of verifiable and
			 enforceable standards to which all United States and Russian nuclear materials
			 shall be secured and against which inspectors can test. The Secretary of Energy
			 shall work with the International Atomic Energy Agency to extend those
			 standards through binding agreements to all other countries with nuclear
			 materials.
		4.Secretary of
			 Energy and Secretary of State assistance to other countries to implement United
			 Nations Security Council Resolution 1540
			(a)Authority To
			 provide assistanceThe
			 Secretary of Energy and the Secretary of State shall, separately and jointly,
			 provide assistance to other countries to help those countries implement the
			 measures required by United Nations Security Council Resolution 1540 of April
			 28, 2004. The assistance shall include incentives developed under subsection
			 (b) and counsel to foreign leaders.
			(b)Incentives
			 requiredThe Secretary of Energy and the Secretary of State shall
			 jointly develop a set of incentives for use in carrying out subsection
			 (a).
			5.Report to
			 Congress
			(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Energy shall
			 submit to the congressional committees specified in subsection (b) a report on
			 the activities carried out under sections 3 and 4, including an assessment of
			 the progress made.
			(b)Specified
			 committeesThe committees referred to in subsection (a)
			 are—
				(1)the Committee on
			 Armed Services, the Committee on Energy and Commerce, and the Committee on
			 International Relations of the House of Representatives; and
				(2)the Committee on
			 Armed Services, the Committee on Commerce, and the Committee on Foreign
			 Relations of the Senate.
				6.Conditional
			 authorization of appropriations
			(a)Additional
			 amounts for certain DOE and DOD programs
				(1)Authorization of
			 appropriationsSubject to
			 paragraph (2), there are authorized to be appropriated a total of
			 $2,500,000,000 for fiscal years 2008 through 2012 for the purpose of carrying
			 out the following programs:
					(A)In the Department
			 of Energy:
						(i)The Elimination of Weapons Grade Plutonium
			 Production program.
						(ii)The
			 Global Threat Reduction Initiative.
						(iii)The Reduced
			 Enrichment for Research and Test Reactors program.
						(iv)The
			 Russian Research Reactor Fuel Return program.
						(v)The
			 Foreign Research Reactor Spent Nuclear Fuel Return program.
						(vi)The
			 BN–350 Spent Fuel Security program.
						(vii)The Materials
			 Protection, Control, and Accounting program, to be used only to specifically
			 ensure that measures are sustained after they are installed.
						(B)In the Department
			 of Defense:
						(i)The
			 Nuclear Weapons Storage Security program.
						(ii)The
			 Nuclear Weapons Transportation Security program.
						(2)ConditionParagraph (1) applies only if the Secretary
			 of Energy submits to Congress the Secretary’s certification that a nuclear
			 ‘gold standard’ has been developed under section 3.
				(b)Additional
			 amounts To secure nuclear materials in Russia
				(1)Authorization of
			 appropriationsSubject to
			 paragraph (2), there are authorized to be appropriated a total of $100,000,000
			 for fiscal years 2008 through 2012 for the purpose of securing nuclear
			 materials in Russia.
				(2)ConditionParagraph
			 (1) applies only if the Secretary of Energy submits to Congress the Secretary’s
			 certification that Russia has agreed to a plan for the accelerated blend-down
			 of the highly enriched uranium in Russia.
				(c)Treatment as
			 additional amountsAmounts
			 authorized to be appropriated under this section are in addition to any other
			 amounts authorized to be appropriated for the purposes specified in subsections
			 (a) and (b).
			
